Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Response to Arguments 
	The following is in response to the applicant’s remarks filed 08/02/2021.
	The applicant argues that the previously cited references do not teach the newly amended limitations and are therefore patentable over the previously cited art. 
	The examiner considers these arguments to be moot as new art has been cited in the current rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe, US20150017485A1 (in IDS), and Aso, JP2007157477A. 

Regarding claim 6, Manabe teaches a fuel cell system (fuel cell system)[0001] in which a fuel cell (fuel cell (12))[fig. 1] is coupled to a motor driving battery (secondary cell capable (20) of providing power to motors (13)(14))[0037] and 

the fuel cell system comprising: 
a fuel cell auxiliary machine (17) coupled to the first voltage converter (auxiliary inverter (17) coupled to converter (22))[fig. 1]; 
a third voltage converter arranged between the motor driving battery and the fuel cell (converter (15) between fuel cell (12) and secondary cell (20))[fig. 1], 
the third voltage converter is configured to step up an output voltage of the fuel cell to a voltage of the coupling line and supply voltage to the coupling line (converter (15) steps up voltage from the fuel cell (12), and supplies voltage power supply line B)[0047][fig. 1].
Manabe does not teach a second voltage converter that couples the fuel cell auxiliary machine to the fuel cell, wherein the first voltage converter and the second voltage converter are coupled in parallel to the fuel cell auxiliary machine, and the second voltage converter is connected to a coupling line coupling the motor driving battery to the third voltage converter, 
	Aso teaches a fuel cell system (1) wherein a fuel cell (2) is coupled to an auxiliary device (20) by a second voltage converter (21). Further, the second voltage converter (21) and first voltage converter (18) are coupled in parallel to the auxiliary machine (20), and the second voltage converter (21) is connected to a coupling line coupling the battery (15) to the third voltage converter (18). Aso teaches this configuration of having an additional converter to allow coupling of the fuel cell to the auxiliary machine allows for increased flexibility in the system which provides an advantage in the instance of failure of the other power supply path (from fuel cell through (14) then (18))[0007][0021].


Regarding claim 7, combined Manabe teaches the fuel cell system according to claim 6. 
Further, Aso teaches an auxiliary machine battery (low-voltage battery (19)) coupled to the first voltage converter (18)[0019], the auxiliary machine battery having a voltage lower than a voltage of the motor driving battery (low- voltage battery (19) lower voltage than high-voltage battery (20)), 
wherein the fuel cell auxiliary machine and the second voltage converter are coupled to the auxiliary machine battery (converter (21) is coupled to low-voltage battery (19))[0019].

Regarding claim 9, combined Manabe teaches the fuel cell system according to claim 6. 
Further, Manabe teaches wherein the fuel cell auxiliary machine (drive motor (14) receiving power through the inverter (17)) is a fuel supply unit configured to supply a fuel to the fuel cell (drive motor can be a gas supply pump for the fuel cell)[0040].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe, US20150017485A1 (in IDS), and Aso, JP2007157477A as applied to claim 7 above, and further in view of Toohata, JP2009140757A (in IDS).

Regarding claim 8, combined Manabe teaches the fuel cell system according to claim 7. 

Combined Manabe does not teach a specific scenario in which a stop control is signaled based on a charge level of the auxiliary battery.
	Toohata teaches wherein the fuel cell system continues an electric generation (fuel cell operation)[0032] of the fuel cell until the auxiliary machine battery (low-voltage secondary battery (26))[0026] reaches a predetermined amount of charge (predetermined amount of charge)[0033] in a stop control (turned off)[0034] of the fuel cell system.
	It would have been obvious to add a stop control to the charging of the auxiliary battery as shown in Toohata as overcharging of the system would damage the battery, and inhibit the functions of the fuel cell system of combined Manabe. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe, US20150017485A1 (in IDS), and Aso, JP2007157477A as applied to claim 6 above, and further in view of Aberle, US6777909B1 and Kemmer, US20170271695A1.

Regarding claim 10, combined Manabe teaches the fuel cell system according to claim 6. 
Further, Manabe teaches wherein the fuel cell (12) is coupled to an electric power supply line (power supply line (A)) coupling the motor driving battery (20) to a drive motor (13)[fig. 1], and a control unit (30)
Combined Manabe does not teach wherein the fuel cell system further includes: 
between a cutoff and an electrical conduction of the coupling line coupling the fuel cell to the electric power supply line; 
a discharge circuit configured to step down a voltage of the electric power supply line; and 
a control unit configured to control the changeover switch and the discharge circuit, 
the control unit is configured such that a control to cut off the coupling line is performed on the changeover switch when a control to cut off the motor driving battery from the electric power supply line and to drive the discharge circuit is performed.
Aberle teaches a fuel cell system wherein fuel cell (8) has a changeover switch (5)(10) on a power supply line (4)(9) wherein the changeover switch allows the power supplied by the fuel cell to the power supply line to be switched on and off between a cutoff and electrical conduction positions. The changeover switch is closed when the fuel cell reaches the end of its starting phase by reaching a predetermined voltage output level [col. 2 lines 55 – 63]. Further, Aberle teaches the switch to be controlled by a control unit (controller (29))[col. 7 lines 10 – 13]. Then, it would have been obvious to one skilled in the art before the filing date to combine the changeover switch of Aberle with the fuel cell system of combined Manabe to allow for the fuel cell to be disconnected during a startup phase of the fuel cell. Further, in this combined embodiment the second voltage converter (21) is coupled to a fuel cell side of the coupling line with respect to the changeover switch in the coupling line as the fuel cell is then able to still supply power  to the low voltage circuit (auxiliary devices (20)) when the changeover switch is in an open position. 
Kemmer teaches a fuel cell system wherein a fuel cell (200) has a discharge circuit (second electrical connection (2) for dissipating energy through a resistor (510) during Kemmer does not teach discharge circuit to be controlled by a controller. However, the discharge circuit is activated by a switch, and switches are commonly controlled by way of a controller in the art. Then, it would have been an obvious design choice for one to control the discharge circuit of Kemmer with a control unit. It would have been obvious to one skilled in the art to combine the discharge circuit of Kemmer with the combined fuel cell system of Manabe to increase safety of the system by adding a structure to dissipate residual energy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK MARSHALL GREENE/            Examiner, Art Unit 1724                                                                                                                                                                                            
/BRIAN R OHARA/            Examiner, Art Unit 1724